Title: To James Madison from William Lee, 26 November 1807
From: Lee, William
To: Madison, James



Sir!
Bordeaux Novr. 26th 1807

I beg leave to inclose you copies of my letters to Genl. Armstrong relating to an examination of all the American Vessels & Crews in this port.  This measure has alarmed the Merchts. of the City, and although it lasted but three days and our vessels are now permitted to depart it leaves a disagreeable impression on the minds of well-informed men who have their doubts respecting the future.  What is or could have been the object of this measure no one has been able to discover.
The Prefet, with whom I am on excellent terms, does not think it originated from Paris, and has been led to beleive by the Commissary of Marines, whose department is totally distinct from his, that it was simply a measure of police, which the imperious necessity of the moment called for.  From other sources I am led to beleive it was a mere trick of the administrations of Marine & Customs to bring money into their Chests.  If this was their object, they have completely succeeded, for the Merchants, fearing, this was only a forerunner of the same search for English property and produce, as took place  weeks ago at Leghorn & in Holland, drew immediately all their goods out of the Entrepot, & paid the duties thereon, to the amount of three millions of Livres.  I hope it will prove to be nothing more, and that the alarm it has occasioned will in a few days entirely subside.
Sixteen of our ships have been detained in the Roads at the entrance of the river for upwards of forty days by an Embargo, which has been laid on in consequence of three frigates being about to depart for St. Domingo.  Two of them made their escape thro’ the British fleet a few days since & the others it is hoped will get out in a day or two when our vessels will be suffered to proceed to sea.
Our City continues to be daily crowded with troops on their march to Spain.  It is said we are to have a Camp of 50000 men in our Neighborhood called the army of observation of the Gironde, and that the Emperor is shortly to visit us.  It is also reported, and beleived, that the Emperor is to be divorced and to be married to the Sister of the Emperor of Russia.  The Empress it is asserted has consented to this separation, and is to be crowned Queen of Italy.
Accompanying this you have a file of the Moniteur in which will be found the proclamation of the King of Spain mentioned in my respects of the 7 and also the concessions of the puny prince of Asturias.  With great respect, I have the honor to remain, Your obd. Servt.

Wm. Lee

